                            Case 3:19-mc-00879                    Document 1          Filed 10/21/19          Page 1 of 40
",   AO j06 (Rev. 04/10) Appl ication for a Search Warrant



                                            UNITED STATES DISTRICT COURT
                                                                            for the
                                                                    District of Oregon

                   In the Matter of the Search of                             )
              (Briefly describe the property to be searched                   )
               or identify the person by name and address)                    )          Case No.
     The person of Scott Andrew Lawrence and the premises                     )
      located at 8687 SE Ellis St. , Portland, Oregon 97266,                  )
                                                                              )
                                                                                                         '19 - MC- 8 7 9
               more fully described in Attachment A
                                                   APPLICATION FOR A SEARCH WARRANT
             I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
     penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
     pr.!JI)erty to be searched and ~iye its location):                 .                           .
       me person o ~con Anarew Lawrence and the premises located at 8687 SE Ellis St., Portland, Oregon 97266, more
      fully described in Attachment A hereto.
     located in the _ _ _ _ _ _ _ _ District of _ _ _ _ _O_r_e ~
                                                               g o_ n_ _ _ _ _ , there is now concealed (identify the
     person or describe the property to be seized):
      The information and items set forth in Attachment B hereto.


               The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                      ~ evidence of a crime;
                      ~ contraband, fruits of crime, or other items illegally possessed;
                      rJ property designed for use, intended for use, or used in committing a crime;
                      0 a person to be arrested or a person who is unlawfully restrained.

               The search is related to a violation of:
                 Code Section                                                          Offense Description
             18 USC 2251 (a)                              Production of Child Pornography

             18 USC 2252A(a)(2) , (a)(S)(B)               Receipt, Distribution , and Possession of Child Pornography
               The application is based on these facts:
             See the attached affidavit of FBI Task Force Officer Nathan A. Tobey.

                ~ Continued on the attached sheet.
                0 Delayed notice of       days (give exact ending date if more than 30 days : - - - - - ) is requested



                                                                               u~o.1-~
                  under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                        Applicant 's signature

                                                                                          Nathan A. Tobey, Task Force Officer, FBI
                                                                                                    Printed name and title

     Sworn to before me and signed in my presence.


     Date:      lD/2-tJJ.D~q
     City and state: Portland , Oregon                                                Hon. Jolie Russo, United States Magistrate Judge
                                                                                                    Printed name and title
             Case 3:19-mc-00879        Document 1       Filed 10/21/19     Page 2 of 40




STATE OF OREGON                )
                               ) ss.                  AFFIDAVIT OF NATHAN A. TOBEY
County of Multnomah            )


       AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEARCH WARRANT

       I, Nathan A. Tobey, being duly sworn, hereby depose and state as follows:

                                           Introduction

        1.     I am a Detective employed by the Portland Police Bureau and have been so

employed since December 1998. I am also a Task Force Officer with the Federal Bureau of

Investigation (FBI) and have been so assigned since November 2018. I am currently assigned to

the Portland Division of the FBI where I investigate computer-related crimes. I have received

training in the investigation of computer, telecommunications, and other technology crimes.

Since November 2018, I have been involved in the investigation of matters involving the sexual

exploitation of children, including the online sexual exploitation of children, in violation of Title

18, United States Code (U.S.C.), Sections 2251 , 2252A, and 2422. I am part of the Child

Exploitation Task Force (CETF), which includes FBI Special Agents and Task Force Officers.

CETF is an intelligence-driven, proactive, multi-agency investigative initiative to combat the

proliferation of child pornography/child sexual exploitation facilitated by an online computer and

other aspects of child exploitation.

       2.      I submit this affidavit in support of an application for a warrant to search the

person of SCOTT ANDREW LA WREN CE, a Caucasian male born XX/XX/1964 who stands

approximately 5'9" tall and weighs approximately 210 pounds, and his residence located at 8687

SE. Ellis Street, Portland, Oregon 97266, further described in Attachment A, for contraband and

evidence, fruits, and instrumentalities of violations of Title 18, United States Code, Sections


PAGE 1 -Affidavit Of Nathan A. Tobey
            Case 3:19-mc-00879        Document 1       Filed 10/21/19     Page 3 of 40




225 l(a), 2252A(a)(2); and 2252A(a)(5)(B), which prohibit the production, receipt, distribution,

and possession of child pornography. I have probable cause to believe that such items, further

described in Attachment B, are currently located on LA WRENCE's person and in his residence.

       3.      This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter. The

statements contained in this affidavit are based upon the following : my own personal knowledge;

knowledge obtained from other individuals during my participation in this investigation,

including other law enforcement officers; my review of records related to this investigation;

communications with others who have knowledge of the events and circumstances described

herein; and information gained through my training and experience.

                                         Applicable Law

       4.      a.      18 U.S.C. § 2251(a) makes it unlawful to knowingly employ, use,

persuade, induce, entice, or coerce a minor to engage in sexually explicit conduct for the purpose

of producing a visual depiction of such conduct or transmitting a live visual depiction of such

conduct, if the defendant knows or has reason ~o know the visual depiction will be transported or

transmitted using any means or facility of interstate or foreign commerce or in or affecting

interstate or foreign commerce, or if the •visual depiction was produced or transmitted using

materials that have been mailed, shipped, or transported in or affecting interstate or foreign

commerce by any means, including by computer, or if the visual depiction has actually been

transported or transmitted using any means or facility of interstate or foreign commerce or in or

affecting interstate or foreign commerce.




PAGE 2 -Affidavit Of Nathan A. Tobey
                 Case 3:19-mc-00879        Document 1        Filed 10/21/19   Page 4 of 40
.,

                    b.      18 U.S.C. § 2252A(a)(2)(A) makes it a crime to knowingly receive or

     distribute child pornography using any means or facility of interstate or foreign commerce, or

     that has been shipped or transported in or affecting interstate or foreign commerce by any means,

     including by computer.

                   . c.     18 U.S.C. § 2252A(a)(5)(B) makes it a crime to knowingly possess or

     access with intent to view child pornography that has been mailed, shipped, or transported in or

     affecting interstate or foreign commerce by any means, including by computer, or that was

     produced using materials that were mailed, shipped, or transported in or affecting interstate or

     foreign commerce by any means, including by computer. The term "child pornography" is

     defined in 18 U.S.C. § 2256(8).

                          Background on Computers and Child Pornography

            5.      Based on my knowledge, training, and experience in child exploitation and child

     pornography investigations, and the experience and training of other law enforcement officers

     with whom I have had discussions, computers, computer technology, and the Internet have

     drastically changed the manner in which child pornography is produced and distributed.

            6.      Computers serve four basic functions in connection with child pornography:

     production, communication, distribution, and storage.

            7.      Child pornographers can upload images or video clips directly from a digital

     camera to a computer. Once uploaded, they can easily be edited, manipulated, copied, and

     distributed. Paper photographs can be transferred to a computer-readable format and uploaded to

     a computer through the use of a scanner. Once uploaded, they too can easily be edited,

     manipulated, copied, and distributed. A modem allows any computer to connect to another



     PAGE 3 -Affidavit Of Nathan A. Tobey
             Case 3:19-mc-00879       Document 1       Filed 10/21/19     Page 5 of 40




computer through the use of a telephone, cable, or wireless connection. Through the Internet,

electronic contact can be made to literally millions of computers around the world.

       8.      The computer' s ability to store images in digital form makes it an ideal repository

for child pornography. The size of the electronic storage media (commonly referred to as the

hard drive) used in home computers has grown tremendously within the last several years. These

drives can store thousands of images at very high resolution. Images and videos of child

pornography can also be stored on removable data storage media, such as external hard drives,

thumb drives, media cards, and the like, many of which are small and highly portable and easily

concealed, including on someone' s person.

       9.      The Internet affords collectors of child pornography several different venues for

obtaining, viewing, and trading child pornography in a relatively secure and anonymous fashion,

including Internet Relay Chat, instant messaging programs, bulletin board services, e-mail, social

media, and "peer-to-peer" (P2P) file sharing programs such as Lime Wire, eMule, and networks

such as Gnutella and BitTorrent, among others. Collectors and distributors of child pornography

also use online resources such as "cloud" storage services to store and retrieve child

pornography. Such online services allow a user to set up an account with a remote computing

service that provides e-mail services as well as electronic storage of computer files in any variety

of formats . A user can set up an online storage account from any computer with access to the

Internet. Evidence of such online storage of child pornography is often found on the user' s

computer.

       10.     As with most digital technology, communications made from a computer are

often saved or stored on that computer. Storing this information can be intentional, for example,



PAGE 4 -Affidavit Of Nathan A. Tobey
             Case 3:19-mc-00879       Document 1       Filed 10/21/19      Page 6 of 40




by saving an e-mail as a file on the computer or saving the location of one' s favorite websites in

"bookmarked" files. Digital information can also be retained unintentionally. Traces of the path

of an electronic communication may be automatically stored in many places, such as temporary

files or ISP client software, among others. In addition to electronic communications, a computer

user' s Internet activities generally leave traces in the computer' s web cache and Internet history

files. A forensic examiner often can recover evidence that shows whether a computer contains

P2P software, when the computer was sharing files, and some of the files that were uploaded or

downloaded. Such information is often maintained indefinitely until overwritten by other data.

       11.     Social media platforms, such as Facebook and Instagram, afford users the

opportunity to create unique profiles and communicate publicly and privately with other users.

Users can share image and video files privately on social media. With respect to child

pornography investigations, suspects will often induce or entice people they know to be children

to produce sexually explicit images or videos of themselves and send those files to the suspect

via social media. Suspects use a variety of methods to save the images and video files they

receive, including saving them directly from the social media platform to their device, taking

screenshots of the received files, and using screen recording applications to capture the files.

       12.     I know based on my training and experience, and based on conversations I have

had with others who investigate child exploitation offenses, that people who have a sexual

interest in children, including persons who collect and trade in child pornography, often receive

sexual gratification from images and video clips depicting the sexual exploitation of children.

They may also use such images and videos to lower the inhibitions of children who they wish to

sexually abuse. Such persons maintain their collections of child pornography in safe, secure, and



PAGE 5 -Affidavit Of Nathan A. Tobey
             Case 3:19-mc-00879       Document 1       Filed 10/21/19        Page 7 of 40




private locations, such as their residence, and on computers and digital storage media under their

direct control. Such persons often maintain their collections, which are considered prized

possessions, for long periods of time, and prefer not to be without their collections for any

prolonged period of time. In some recent c_ases, however, some persons with a sexual interest in

children have been found to download and delete child pornography on a cyclical and repetitive

basis, rather than storing a collection of child pornography indefinitely.

       13.     I know based upon my training and experience that mobile devices, such as

smartphones and tablet computers, have in many cases replaced traditional computers for many

people. I read an arnicus brief submitted to the United States Supreme Court in the case entitled

David Leon Riley v. State of California, which involved the search of a mobile device. The brief

was titled "Brief of the National Association of Criminal Defense Lawyers and the Brennan

Center for Justice at New York University School of Law as Amici Curiae in Support of

Petitioner." The brief discussed the habits of mobile device users and reliance people have on

their mobile devices. A section of the brief reads:

       "Unlike virtually any other technology, mobile devices have become an extension
       of one' s self, completely integrated into daily living. Seventy-two percent of
       smartphone owners keep their phone within an arm' s reach at all times. Jumio,
       Mobile Comsumer Habits 2013 Study. Sixty-five percent of all cell phone owners
       actually sleep with their phone. Amanda, Lehart, Cellphones and American
       Adults 11 (2010). A 2012 survey found 58% of phone owners check their phones
       at least once an hour, in bed before sleep and immediately upon waking. Haris
       Interactive, Mobile Mindset Survey (2012) . Over 50% use their phone while
       driving, nearly 20% use their phone during church, and 12% continue to use their
       phone in the shower. Jumio, supra.          ·

       "The mobile computing revolution has created a virtual digital life that exists
       alongside and parallel to a physical life. Modem society now lives both
       simultaneously, with each being integral to work, family, love and daily living.
       And our mobile devices are the doorway to our virtual homes. "



PAGE 6 - Affidavit Of Nathan A. Tobey
             Case 3:19-mc-00879        Document 1       Filed 10/21/19     Page 8 of 40




       14.     I know from my training and experience, from having an understanding of a

person' s mobile device use as referenced in the quoted brief above, and from my experience as

an investigator, that a person with a sexual interest in children will likely have evidence of child

pornography on their mobile device. In 2016, I became a Cellebrite Certified Logical Operator

and a Cellebrite Certified Physical Analyst, and as such, I am qualified to extract data from

mobile devices using Cellebrite technology. Cellebrite is a company that has developed software

and technology to facilitate the extraction, decryption, and parsing of data from mobile devices.

Since becoming certified by Cellebrite, I have extracted data from over 100 mobile devices, the

majority of which involved cases where the person was suspected of having child pornography

stored on their mobile device. I know from my training and experience that a person' s mobile

device will likely be found on their person, in their vehicle, and in their residence.

       15.     I know from my training and experience that mobile devices can be backed up to

computers. I have personally seen in many cases I have investigated that people transfer data

from their mobile devices to their computers as a way to backup and preserve the data on their

mobile phone. I know that a thorough investigation of child pornography crimes requires law

enforcement to seize computers, not only for the reasons listed above, but also because the

mobile device backups can be recovered, decrypted, and parsed by computer forensic examiners.

The data from mobile backups is useful and relevant in an investigation of child pornography.

                                  Statement of Probable Cause

       16.     On September 12, 2019, I reviewed CyberTipline Report 54667233 , which

Facebook submitted to the National Center for Missing and Exploited Children. Facebook

employees reported sexually explicit communication between LAWRENCE and a 16-year-old



PAGE 7 -Affidavit Of Nathan A. Tobey
                      Case 3:19-mc-00879     Document 1      Filed 10/21/19     Page 9 of 40

'•



     boy, identified herein as Minor Victim 1 (MVl ). MVl , who was born in 2003 , lives in

     Centerville, South Dakota. I also reviewed information contained in CyberTipline Reports

     5135.1158 and 54391204, which were also initiated by Facebook and are related to this

     investigation.

                17.     CyberTipline Report 54667233 was initially sent to and investigated by the

     Oregon Department of Justice (ODOJ). Facebook provided several recent IP Addresses

     associated with LA WRENCE's Facebook account. One of those IP Addresses was

     2601 :0lc2:0680:lf5a:95cd:b6cl :0d41 :412a. ODOJ researched that IP Address and discovered it

     was serviced by Comcast. ODOJ sent an administrative subpoena to Comcast to obtain

     subscriber information for the IP Address. In response to the subpoena, Comcast identified the

     service address for the IP Address as 8687 SE Ellis Street, Portland, OR 97266. ODOJ

     forwarded the investigation to the Portland Police Bureau, who assigned it to me.

                18.     On September 19, 2019, I applied for and received an Oregon state search warrant

     for records and content from the Facebook profiles belonging to LA WREN CE and MVl. I

     served the warrant on Facebook that same day. On September 24, 2019, I downloaded

     responsive data from Facebook. I examined the data from LAWRENCE' s and MVl ' s Facebook

     accounts for evidence relevant to this investigation.

                          Evidence of Attribution {Scott Lawrence Facebook Profile)

                19.     LA WRENCE's Facebook profile had numerous data points indicating that

     LAWREN CE created, accessed, and used the profile. LA WRENCE used the name "Scott

     Lawrence" when he created the account. He listed his actual date of birth in his Facebook

     profile.



     PAGE 8 -Affidavit Of Nathan A. Tobey
                  Case 3:19-mc-00879       Document 1      Filed 10/21/19     Page 10 of 40

.

            20.      In response to the warrant, Facebook provided the photos stored on

    LA WRENCE's profile. Two images were stored in "Profile pictures. " The first photo was

    uploaded on 4/10/2019. The second was uploaded on 4/21/2019. Both photos clearly show

    LA WRENCE' s face. Both depict the same person shown in LAWRENCE' s Oregon driver's

    license photograph.

            21.      LA WRENCE also sent photographs of himself to various people during private

    Facebook messages with those people. Examples follow.

                     a.     On 4/19/2019, LA WREN CE sent a picture of himself to Sheila Mae

    Fuentespina that showed LA WREN CE wearing a blue "Arizona" sweatshirt and a

    hat. LA WRENCE's face was visible in the picture. LA WRENCE followed up with a message

    to FUENTESPINA saying, "See how I look."

                     b.     On 5/8/2019, LAWRENCE sent a picture of his Polk County Jail Inmate

    Identification Card to Fuentespina during a Facebook chat. Fuentespina asked LA WREN CE to

    send her money; LAWRENCE sent her a picture of his inmate ID card and said he had other

    financial obligations. The inmate identification card had LA WRENCE's face, full name,

    physical description, and date of birth on it.

                     c.     On 5/27/2019, LAWRENCE sent another picture of himself to

    Fuentespina. The picture showed LA WRENCE's face. In the picture LA WREN CE was wearing

    a black coat, gray shirt, reading glasses, and a hat with the number "3" on it.

                     d.     On 6/14/2019, LAWRENCE sent a picture of himself to Seen Lang during

    a private chat. The picture showed LA WRENCE's face. In the picture, LA WREN CE wore

    black rimmed glasses and a dark shirt, and was leaning against a green colored wall.



    PAGE 9 -Affidavit Of Nathan A. Tobey
                 Case 3:19-mc-00879     Document 1       Filed 10/21/19     Page 11 of 40

.
                    e.     On 5/29/2019, LAWRENCE sent a picture to Brooke Vanhook. The

    picture was a side-by-side
                     ,
                               image. One half of the image showed a man's erect penis with

    ejaculate coming out of it; the other half showed LA WRENCE's face. In the half depicting

    LA WRENCE's face, he is wearing dark rimmed glasses and headphones.

                    f.     On 6/23/2019, LAWRENCE sent a picture of himself to a minor female

    identified herein by the initials "BJ" during a Facebook chat conversation. The image showed

    LA WRENCE's face. LA WREN CE wore a black tank top; tattoos are visible on both of his

    shoulders. During the chat, BJ identified herself as a 14 year-old girl from England.

    LA WREN CE was sexually explicit during the conversation.

                                    Phone Evidence of Attribution

           22.      LA WREN CE had a private Facebook conversation with Joannester Albrecht on

    5/2/2019. During the conversation, Albrecht asked LAWREN CE for his phone

    number. LAWRENCE replied that it is "971-252-0428." That is the phone number

    LAWRENCE listed when he created his Facebook profile. That phone number is serviced by T-

    Mobile. ODOJ sent an administrative subpoena to T-Mobile to obtain subscriber records

    pertaining to the phone number and to an IP address associated with LA WRENCE's Facebook

    activity. The records showed that the T-Mobile account belonged to Nicole Hughes. The device

    assigned to that account is a Moto ES Play. That account was closed on 5/10/2019.

           23.      In LA WRENCE's chat conversations he repeatedly talked about "Nicole" with a

    person named Clifford Frey. FREY identified "Nicole" as his girlfriend. On 6/2/2019,

    LA WREN CE and Frey had the following exchange which appeared to be regarding

    LA WRENCE's phone:



    PAGE 10 -Affidavit Of Nathan A. Tobey
                 Case 3:19-mc-00879      Document 1      Filed 10/21/19    Page 12 of 40

.

           FREY:                  I talked with Nicole an she admit the number did get taken

           LAWRENCE:              Why

           FREY:                  She told me it was when the phone got shout off when it was

                                  supposed until she paid the 104

           24.      I reviewed records maintained by a Portland area regional law enforcement

    database, which is called "RegJin." RegJin listed Nicole Hughes as having a home address of

    1836 SE 151st Ave, Portland, OR 97233. RegJin also lists Hughes as Frey's girlfriend.

           25.      RegJin records showed that Frey is a registered sex offender. Frey had a

    registered address of 8687 SE Ellis Street, Portland, OR. Facebook communications between

    Frey and LAWRENCE suggest that they were roommates at that address. Based upon their

    Facebook communications, it appears LAWREN CE obtained a phone belonging to Nicole

    Hughes based on his connection with Frey.

           26.      During his chat conversation with Frey, LAWRENCE sometimes assumed the

    identity of a female. When he did that, the female persona claimed that LA WREN CE was

    somewhere else and that "she" was using LA WRENCE's Facebook account to chat with

    Frey. LA WRENCE sent sexually explicit images of women to Frey while purporting to be a

    woman, and asked Frey to send pictures of himself masturbating. LA WREN CE employed that

    same tactic with MVI.

                    Sexually Explicit Communication Between Lawrence and MVl

           27.      The Facebook records contained private chat conversations between

    LA WRENCE and MVI. Transcripts of the conversation matched what Facebook provided in




    PAGE 11-Affidavit Of Nathan A. Tobey
                      Case 3:19-mc-00879      Document 1       Filed 10/21/19     Page 13 of 40

'•   .
         the CyberTipline Report. The records included additional text that was not included in the

         original CyberTipline Report.

                28.      LAWRENCE used a ruse to trick MVl into believing he was talking to a female.

         LA WREN CE called himself "Mary" and told MVl that "she" could only communicate with him

         via LA WRENCE's Facebook account. Posing as "Mary," LAWRENCE sent sexually explicit

         images of different women to MVl to get MVl sexually aroused. LAWRENCE then convinced

         MVl to produce and send sexually explicit images and videos of himself masturbating to

         LA WRENCE' s Facebook account.

                29.      LAWRENCE, posing as "Mary," requested sexually explicit images of MVl on

         multiple days. On at least three separate days, MVl complied with "Mary' s" request, and sent

         sexually explicit images of himself to LA WREN CE via Facebook Messenger.

                30.      LAWRENCE knows that MVl is a child. On 6/16/2019, LAWRENCE sent MVl

         a message that read, "Your 15 now right." MVI replied, "No 16." LAWRENCE then had a

         sexually explicit conversation with MVl after clarifying MVl ' sage.

                31.      MVl first sent sexually explicit videos to LAWRENCE on 6/16/2019. MVl sent

         two video files showing himself masturbating. MV 1 deleted the video files after sending them.

         Nonetheless, Facebook captured the files, included them in the CyberTipline Report, and

         provided them in response to the search warrant.

                32.      The first video file is a close up of MVl masturbating. MVl is wearing silver

     · pants or shorts that are pulled down to reveal his penis. The video was 20 seconds long. The

         second video, which appears to be a continuation of the first video, is also 20 seconds long. It is




         PAGE 12 -Affidavit Of Nathan A. Tobey
                      Case 3:19-mc-00879       Document 1     Filed 10/21/19     Page 14 of 40

.   .
        also a close up ofMVl masturbating. At the end of the second video, MVI ejaculated on his

        hand.

                33.      During the chat conversation that led to MVI sending the two videos,

        LAWRENCE posed as "Mary." LAWRENCE sent MVI sexually explicit images of women to

        get him sexually aroused. "Mary" then requested that MVI record himself masturbating and

        send the images to him. That conversation follows:

                LAWRENCE:              Are you in your bunk

                MVI :                  Yea

                LAWRENCE:              Take your dick out

                LAWRENCE:              *Sent image of nude woman on bed with her legs spread and her

                                       hand touching her exposed vagina*

                MVI :                  It is

                LAWRENCE:              Like my pussy

                MVI:                   Yea

                LAWRENCE:              Are you jacking off

                MVI:                   Not yet

                LAWRENCE:              Want more

                MVI:                   Yea

                LAWRENCE:              Start jacking off and take video of you doing it

                LAWRENCE:              *Sent close up image of woman's exposed anus and vagina*

                LAWRENCE:              *Sent close up image of woman's exposed vagina*

                LAWRENCE:              That's my pussy



    PAGE 13 -Affidavit Of Nathan A. Tobey
         Case 3:19-mc-00879        Document 1     Filed 10/21/19   Page 15 of 40




      MVI:                Ok

      LAWRENCE:           Stick your dick in me

      LAWRENCE:           Send video

      MVI :               Ok

      LAWRENCE:           *Sent close up of a woman touching her vagina with her fingers*

      LAWRENCE:          Jacking off

      MVI:                Yea

      LAWRENCE:          Video your cum

      MVI:               Yea

      LAWRENCE:           Squirt

      MVI:               Ok

      LAWRENCE:          Show me

      MVI:               I'm trying to get my camera to work

      LAWRENCE:          Ok

      LAWRENCE:          Cum baby squirt in my mouth

      LAWRENCE:          Fill my mouth

      MVI:               *Sent thumbs up emoji*

      LAWRENCE:          I will swallow your sperm

      MVI:               Huh

      LAWRENCE:          I want your cum are you close

      MVI:               Yea

      LAWRENCE:          Show me your dick



PAGE 14 - Affidavit Of Nathan A. Tobey
              Case 3:19-mc-00879      Document 1      Filed 10/21/19      Page 16 of 40

'•




           MVI:               *Sent first video described above* (Deleted video 4.5 minutes after

                              sending it)

           MVI:               *Sent second video described above* (Deleted 3.5 minutes after

                              sending it)

           LAWRENCE:          Nice baby. 1AM going to masterbate to your cum and I will send to

                              cindy

           MVI:               Ok

           LAWRENCE:          Hey

           MVI:               Hey

           LAWRENCE:          You removed the video

           MVI:               Where is Scott now and sorry ... wrong g one

           LAWRENCE:          Re send Scott is at work

           MVI:               I now that. .. .I'm trying to resend them I cant find them

           LAWRENCE:          Scott has seen your dick and touch it once on accedent before that

                              lady came inside

           MVI:               Yea

           LAWRENCE:          He told me you have a really nice dick

           MVI:               YeA

           LAWRENCE:          Yes he liked it

           MVI :              Yea

           MVI :              I cant find them

           LAWRENCE:          He told me he would jack you off in front of me



     PAGE 15 -Affidavit Of Nathan A. Tobey
              Case 3:19-mc-00879      Document 1      Filed 10/21/19   Page 17 of 40

'•



           MVl:               Ok

           LAWRENCE:          I think when we play it should be you and Scott and i

           MVl :              Ok

           LAWRENCE:          Can Scott play with you too

           MVl:               Yeah!

           LAWRENCE:          I want Scott to jack you off in my mouth. And you jack Scott off

                              in my mouth

           MVl :              Ok

           LAWRENCE:          You like Scott don't you

           MVI:               Yea

           LAWRENCE:          Yes he likes you. Aot

           MVl :              Yea

           LAWRENCE:          He really wanted to taste your dick and cum

           MVl:               Ok

           LAWRENCE:          I think you would let him

           MVl :              Yea

           LAWRENCE:          Would you do that to him

           MVl:               Yeah!

           LAWRENCE:          He told me you made him hard alot

           MVl:               Ok

           LAWRENCE:          Do you ever think about scott

           MVl:               Yeah!



     PAGE 16 -Affidavit Of Nathan A. Tobey
             Case 3:19-mc-00879         Document 1     Filed 10/21/19    Page 18 of 40




       LAWRENCE:                When the three of us go out. Can I watch you and Scott suck each

                                other

       MVl :                    I'm good on that one

       LAWRENCE:                Can I watch Scott suck you while you eat my pussy

       MVl:                     Yea

       MVl:                     Does cindy have a phone

       LAWRENCE:                Cindy text me she was asking about the video and i told her you

                                accedently erased them

       MVl :                    Ok I all can redo tommor or sometime but I cant do them tommor

                                night be we ate getting unloaded

       LAWRENCE:                That's fine hun. I told her you have nice cum

       MVl :                    Ok

       LAWRENCE:                We can have Cindy with use to. You can fuck me and Scott can

                                fuck Cindy then we can trade

       MVl:                     Yea

       LAWRENCE:                Where can we get a motel room at

       MVl:                     Bearford where I work at but over the intersection Scott know

                                where its at

       34.      The conversation continued with LAWRENCE asking MVl what sex acts he

would be willing to perform with LAWREN CE and the fictitious girls when they all got

together. LAWRENCE discussed how different foods affected the taste of semen and the age at

which MV 1 first masturbated.



PAGE 17 -Affidavit Of Nathan A. Tobey
               Case 3:19-mc-00879      Document 1      Filed 10/21/19     Page 19 of 40




         35.      On 6/ 17/2019, MVl and LAWRENCE had a second sexually explicit chat

conversation during which MVl sent LAWRENCE a single still image and two video files of

himself masturbating at LAWRENCE' s request. The still image was a close-up photograph of a

hand holding MVl 's erect penis. MVl was concealing his penis under a blanket. Law

enforcement officers in South Dakota spoke with MV 1 and confirmed that the image depicted

MVl ' s penis. The two video files were both 20 seconds in length and showed LA WRENCE' s

exposed penis with him masturbating. The second video showed LAWRENCE ejaculating.

MVl was wearing bright blue shorts in the two videos that were pulled down to show his erect

perns.

         36.      The conversation on 6/ 17/2019 leading up to MVl sending t~e image and video

files follows.

         LAWRENCE:              *Sent image of nude adult woman in bathtub with her legs spread

                                to show her vagina and exposed breasts*

         LAWRENCE:              *Sent image of close up of woman's exposed vagina and anus*

         LAWRENCE:              *Sent image of close up of woman's exposed vagina. Woman was

                                using her fingers to open her vagina*

         LAWRENCE:              Getting hard

         MVl:                   Yeah

         LAWRENCE:              Lick me [MVl ' s first name] and let Scott suck you

         MVl:                   Om

         MVl :                  Ok

         LAWRENCE:              Do I taste good



PAGE 18 -Affidavit Of Nathan A. Tobey
                  Case 3:19-mc-00879     Document 1        Filed 10/21/19   Page 20 of 40

..   .
               MVI:               Yra

               LAWRENCE:          Is Scott sucking your dick good

               MVI:               Yea

               LAWRENCE:          Are you hard

               MVI:               Yea

               LAWRENCE:          Yes [MVI ' s first name] cum in Scott's mouth

               MVI:               Ok

               LAWRENCE:          Are you on your bunk

               MVI:               Yes

               LAWRENCE:          Jack off

               MVI:               Ok

               LAWRENCE:          I bet your dick feels good

               MVI:               Yea

               LAWRENCE:          Show me now

               LAWRENCE:          *Sent image of woman's exposed vagina with ejaculate on the

                                  outside of her vagina*

               LAWRENCE:          Scott's cum around my pussy

               MVI:               Yea

               MVI:               *Sent image described above*

               LAWRENCE:          Cum please video it

               MVI:               Ik

               MVI :              .ik



         PAGE 19 -Affidavit Of Nathan A. Tobey
                  Case 3:19-mc-00879     Document 1      Filed 10/21/19    Page 21 of 40

..

            LAWRENCE:             Squirt baby

            MVl:                  Ok
            MVl:                  *Sent video file* (Sent 6/17/2019 at 22:06:10 PDT)

            MVl:                  *Sent video file* (Sent 6/17/2019 at 22:06:56 PDT)

            LAWRENCE:             Nice [MVl ' s first name]

            MVl:                  Yep

            LAWRENCE:             Now don't earase them yet

            MVl:                  Ok

            LAWRENCE:             Fee better

            MV 1:                 I erased them from my phone and yea

            LAWREN CE:            Ok I got them. If you want earase from your phone

            37.      LAWRENCE and MVl had a third sexually explicit conversation on 6/22/2019

     during which MVl sent sexually explicit videos of himself to LAWRENCE at LAWRENCE' s

     request. The chat followed the same pattern as the two previously described conversations.

     LAWRENCE purported to be a female and he sent sexually explicit images of women to MVl

     for the purpose of sexually arousing MV 1. The two video files MV 1 sent during this chat

     conversation both depicted MVI masturbating. MVl appeared to be trying to conceal himself

     with a blanket. The videos were each 20 seconds long. The first video showed MVI

     masturbating. The second video showed MVI masturbating then ejaculating on his stomach.

     These videos were distinguishable from the videos sent on 6/ 16/2019 and 6/17/2019 because

     MVI did not appear to be wearing any pants or shorts in the videos.




     PAGE 20 -Affidavit Of Nathan A. Tobey
                  Case 3:19-mc-00879      Document 1     Filed 10/21/19   Page 22 of 40

'•



            38.      LAWRENCE communicated with MVI as himself on at least one occasion.

     During that conversation LAWRENCE claimed that he heard from "Mary" that MVI was open

     to having sexual contact with him. LAWRENCE discussed various sex acts with MVI to see

     what MVI would be comfortable doing when they got together. The conversation, which began

     on 6/18/2019, follows:

            LAWRENCE:             Cindy loves your dick and especially your cum

            MVI:                  Yea I kinda figured she would

            LAWRENCE:             Yes you guys are going to get alone

            MVI:                  Ok

            MVI:                  Must be Scott

            LAWRENCE:             Hell yes son

            LAWRENCE:             I liked it too

            MVI:                  Ok I was checking

            LAWRENCE:             Want to talk to me

            LAWRENCE:             I wish you would of told me

            MVI:                  Yea heavt talked to u for a while

            MVI:                  Oh sorry

            LAWRENCE:             Yes been busy local

            MVI:                  Yea we been busy to we been out on the road for a month now

            LAWRENCE:             Is you dad getting payed

            MVI:                  Yea

            LAWRENCE:             That's good



     PAGE 21- Affidavit Of Nathan A. Tobey
                  Case 3:19-mc-00879      Document 1      Filed 10/21/19     Page 23 of 40

..

            MVl:                   Yea

            LAWRENCE:              I really wanted to suck you when I lived there

            MVl:                   Oh

            LAWRENCE:              Mary told me you thought the same thing

            MVl:                   Yea

            LAWRENCE:              That would of been fun

            MVl:                   Yea

            LAWRENCE:              I would of let you cum in my mouth

            MVl:                   Ok

            LAWRENCE:              Do you want to jack me off

            MVl:                   Yes

            LAWRENCE:              Do you want to see my cum

            MVl:                   Sure

            LAWRENCE:              Can I cum on you

            MVl:                   Na I'm good

            LAWRENCE:              Ok you have to tell me so I know

            MVl:                   Ok

                                Victim Identity and Image Confirmation

            39.      Special Agent Kendra Russell with the South Dakota Division of Criminal

     Investigations assisted with this investigation and contacted MVI 's family. SA Russell

     identified MVI, confirmed he was born in 2003 , and confirmed that he lived in Centerville,

     South Dakota. SA Russell met with MVI on September 27, 2019. MVI confirmed that the still



     PAGE 22 - Affidavit Of Nathan A. Tobey
                Case 3:19-mc-00879      Document 1      Filed 10/21/19    Page 24 of 40




image file was a picture of MVl ' s penis. MVI told her he sent image and videos to

LAWRENCE.

         40.       SA Russell learned that LAWRENCE lived with MVI 's family for about six

months approximately a year and a half ago. MVI told her that LAWRENCE never touched him

inappropriately. MVl was uncomfortable discussing this case, and repeatedly tried to change the

topic.

                          Distribution of Victim's Sexually Explicit Image

         41.       I found at least two instances in which LA WREN CE distributed a sexually

explicit image of MVl to another person via Facebook. In both instances it was the image of

MVl 's erect penis in MVI 's hand that MVl sent to LAWRENCE on 6/17/2019.

         42.       On 6/18/2019, LAWRENCE was having a private Facebook chat conversation

with a user whose user name is "Mudasir Khan." LAWRENCE sent the image ofMVl to Khan

after greeting him with "Hi baby." LAWREN CE did not discuss the origin of the image or

provide any identifying information about MVI.

         43 .      Also on 6/18/2019, LAWRENCE sent the image ofMVl ' s penis to a Facebook

user with the user name "Seen Lang." LAWRENCE and Lang had been having a sexually

explicit conversation in the preceding days. LAWRENCE did not provide any identifying

information about MV 1 when he sent the image to Lang.

                                    Relevant IP Address History

         44.       I reviewed the relevant IP address history Facebook provided for LA WRENCE' s

account. The IP addresses varied somewhat. I focused on IP addresses used to access

LAWRENCE' s Facebook account between 6/16/2019 and 6/22/2019. I compared the IP address



PAGE 23 -Affidavit Of Nathan A. Tobey
                      Case 3:19-mc-00879      Document 1      Filed 10/21/19    Page 25 of 40
..

     history provided by Facebook with the IP address records provided by Comcast and I determined

     all of the IP addresses used to access LA WRENCE' s Facebook account during that time period

     were assigned to the Comcast account at 8687 SE Ellis Street, Portland, OR 97266.

                         LAWRENCE's Sex Offender Status and Address Confirmation

                45.      I queried files maintained by the Law Enforcement Data System (LEDS) and

     National Crime Information Center (NCIC) and I learned that LAWRENCE is a registered sex

     offender. LAWRENCE was convicted in California in 2001 of continuous sexual abuse of a

     child and lewd or lascivious acts with a child under 14 years of age. LA WREN CE was

     sentenced to 14 years in prison. As a result of that conviction, LAWRENCE is required to

     register as a sex offender while living in the State of Oregon. LA WREN CE is registered at 8687

     SE Ellis Street, Portland, OR 97266.

                46.      On September 25, 2019, Portland Police Officer Samantha Wuthrich went to

     LAWRENCE' s residence to confirm that he was actually living at his registered address. Officer

     Wuthrich spoke with LAWRENCE at the residence. He showed her his bedroom, which she

     described as a closet in the basement of th~ residence next to the laundry room. Officer

     Wuthrich told me the residence is a clean and sober living home. Several other people live there

     as well.

                47.      The residence is a cream colored multi-level home located on the northwest

     comer of SE Ellis Street and SE 87th A venue. It has white trim and maroon shutters. The front

     door is white. The numbers "8687" are affixed in two places - next to the front door, and on the

     south side of the house.




     PAGE 24 - Affidavit Of Nathan A. Tobey
              Case 3:19-mc-00879       Document 1       Filed 10/21/19     Page 26 of 40




                                 Search and Seizure of Digital Data

        48.      This application seeks permission to search for part,icular items, described in

Attachment B, which will likely be found on SCOTT LAWRENCE' s person and in his

residence, in whatever form those items may be found. One form in which that evidence will

likely be found is as data stored on a computer' s hard drive, on other digital storage media, or on

other digital devices, including cell phones. Thus, the warrant applied for would authorize the

seizure of electronic storage media or the copying of electronically stored information, all under

Fed. R. Crim. P. 4l(e)(2)(B).

        49.      I have probable cause to believe that the items described in Attachment B will be

stored on one or more digital device(s), based on the foregoing facts and on my knowledge,

training, and experience that:

                 a.     Computer files or remnants of such files can be recovered months or even

years after they have been downloaded onto a digital device, deleted, or viewed via the Internet.

Electronic files downloaded to a digital device can be stored for years at little or no cost. Even

when files have been deleted, they can be recovered months or years later using forensic tools.

When a person "deletes" a file on a digital device, the data contained in the file does not actually

disappear; rather, that data remains on the digital device until it is overwritten by new data.

Therefore, deleted files or remnants of deleted files may reside in free space or slack space - that

is, in space on the digital device that is not currently being used by an active file - for long

periods of time before they are overwritten. In addition, a digital device ' s operating system may

also keep a record of deleted data in a "swap" or "recovery" file.




PAGE 25 - Affidavit Of Nathan A. Tobey
             Case 3:19-mc-00879       Document 1       Filed 10/21/19      Page 27 of 40




                b.     Wholly apart from user-generated files, digital devices - in particular,

internal hard drives - contain electronic evidence of how a digital device has been used, what it

has been used for, and who has used it. For example, forensic evidence can take the form of

operating system configurations, artifacts from the operating system or application operation, file

system data structures, and virtual memory "swap" or paging files. Digital device users typically

do not erase or delete this evidence, because special software is typically required for that task.

However, it is technically possible to delete this information.

                c.     Similarly, files that have been viewed via the Internet are sometimes

automatically downloaded into a temporary Internet directory or "cache."

       50.      As further described in Attachment B, this application seeks permission to locate

not only computer files that might serve as direct evidence of the crimes described on the warrant

but also forensic electronic evidence that establishes how digital devices were used, the purpose

of their use, who used them, and when. I have probable cause to believe that this forensic

electronic evidence will be on any digital device in SCOTT LA WRENCE's possession, in his

vehicle, or in his residence, because, based on my knowledge, training, and experience, I know:

                a.     Data on a digital device can provide evidence of a file that was once on

the digital device but has since been deleted or edited, or of a deleted portion of a file (such as a

paragraph that has been deleted from a word processing file). Virtual memory paging systems

can leave traces of information on the storage medium that show what tasks and processes were

recently active. Web browsers, email programs, and chat programs store configuration

information on the digital device that can reveal information such as online nicknames and

passwords. Operating systems can record additional information, such as the attachment of



PAGE 26 - Affidavit Of Nathan A. Tobey
                   Case 3:19-mc-00879         Document 1       Filed 10/21/19     Page 28 of 40
..   .
         peripherals, the attachment of USB flash storage devices or other external storage media, and the

         times the digital device was in use. Computer file systems can record information about the

         dates files were created and the sequence in which they were created.

                        b.     Forensic evidence on a digital device can also indicate who has used or

         controlled the device. This "user attribution" evidence is analogous to the search for "indicia of

         occupancy" while executing a search warrant at a residence. For example, registry information,

         configuration files, user profiles, email, email address books, "chat," instant messaging logs,

     photographs, the presence or absence of malware, and correspondence (and the data associated

     with the foregoing, such as file creation and last-accessed dates) may be evidence of who used or

     controlled the digital device at a relevant time. Further, forensic evidence on a digital device can

     show how and when it was accessed or used. Such "timeline" information allows the forensic

     analyst and investigators to understand the chronological context of access to the digital device,

     its use, and events relating to the offense under investigation. This "timeline" information may

     tend to either inculpate or exculpate the user of the digital device. In addition, forensic evidence

     on a digital device may provide relevant insight into the user' s state of mind as it relates to the

     offense under investigation. For example, information on a digital device may indicate the user' s

     motive and intent to commit a crime (e.g., relevant web searches occurring before a crime

         indicating a plan to commit the same), consciousness of guilt (e.g., running a "wiping program"

     to destroy evidence on the digital device, or password-protecting or encrypting such evidence in

     an effort to conceal it from law enforcement), or knowledge that certain information is stored on

     a digital device (e.g., logs indicating that the incriminating information was accessed with a

     particular program).



     PAGE 27 - Affidavit Of Nathan A. Tobey
                    Case 3:19-mc-00879         Document 1       Filed 10/21/19      Page 29 of 40

••   •

                        c.      A person with appropriate familiarity with how a digital device works can,

         after examining this forensic evidence in its proper context, draw conclusions about how digital

         devices were used, the purpose of their use, who used them, and when.

                        d.      The process of identifying the exact files, blocks, registry entries, logs, or

         other forms of forensic evidence on a digital device that are necessary to draw an accurate

         conclusion is a dynamic process. While it is possible to specify in advance the records to be

         sought, electronic evidence is not always data that can be merely reviewed by a review team and

         passed along to investigators. Whether data stored on a digital device is evidence may depend

         on other information stored on the digital device and the application of knowledge about how a

         digital device behaves. Therefore, contextual information necessary to understand other

         evidence also falls within the scope of the warrant.

                        e.      Further, in finding evidence of how a digital device was used, the purpose

         of its use, who used it, and when, sometimes it is necessary to establish that a particular thing is

         not present on a digital device. For example, the presence or absence of counter-forensic

         programs or anti-virus programs (and associated data) may be relevant to establishing the user' s

         intent.

                        f.      I know that when an individual uses a digital device to commit a crime

         such as the child pornography offenses described herein, the individual's digital device will

         generally serve both as an instrumentality for committing the crime and also as a storage medium

         for evidence of the crime. The digital device is an instrumentality of the crime because it is used

         as a means of committing the criminal offense. The digital device is also likely to be a storage

         medium for evidence of the crime. From my training and experience, I believe that a digital



         PAGE 28 -Affidavit Of Nathan A. Tobey
           Case 3:19-mc-00879          Document 1      Filed 10/21/19      Page 30 of 40




device used to commit a crime of this type may contain data that is evidence of how the digital

device was used; data that was sent or received; notes as to how the criminal conduct was

achieved; records of Internet discussions about the crime; and other records that indicate the

nature of the offense.

       51 .    In most cases, a thorough search of premises for information that might be stored

on a digital device often requires the seizure of the device and a later, off-site review consistent

with the warrant. In lieu of removing a digital device from the premises, it is sometimes possible

to image or copy it. Generally speaking, imaging is the taking of a complete electronic picture of

the digital device ' s data, including all hidden sectors and deleted files. Either seizure or imaging

is often necessary to ensure the accuracy and completeness of data recorded on the digital device

and to prevent the loss of the data either from accidental or intentional destruction. This is true

because:

               a.        Not all evidence takes the form of documents and files that can be easily

viewed on site. Analyzing evidence of how a digital device has been used, what it has been used

for, and who has used it requires considerable time, and taking that much time on premises could

be unreasonable. As explained above, because the warrant calls for forensic electronic evidence,

it is exceedingly likely that it will be necessary to thoroughly examine digital devices to obtain

evidence. Digital devices can store a large volume of information. Reviewing that information

for things described in the warrant can take weeks or months, depending on the volume of data

stored, and would be impractical and invasive to attempt on-site.

               b.        Records sought under this warrant could be stored in a variety of formats

that may require off-site reviewing with specialized forensic tools. Similarly, digital devices can



PAGE 29 -Affidavit Of Nathan A. Tobey
              Case 3:19-mc-00879        Document 1       Filed 10/21/19     Page 31 of 40




be configured in several different ways, featuring a variety of different operating systems,

application software, and configurations. Therefore, searching them sometimes requires tools or

knowledge that might not be present on the search site. The vast array of hardware and software

available makes it difficult to know before a search what tools or knowledge will be required to

analyze the system and its data on the premises. However, taking the digital device off-site and

reviewing it in a controlled environment will allow its examination with the proper tools and

knowledge.

       52.       Because it appears that at least one other person resides at the premises, it is

possible that the premises will contain digital devices that are owned and/or predominantly used

by persons who are not suspected of a crime. I am requesting authorization to search only those

devices belonging to or that were used or accessed by Scott LA WREN CE. I am not seeking

authorization to seize or search devices belonging to other people that LAWRENCE neither used

nor had access to.

       53 .      Nature of the examination. Based on the foregoing, and consistent with Fed. R.

Crim. P. 41(e)(2)(B), the warrant for which I am applying would permit seizing, imaging, or

otherwise copying digital devices that reasonably appear to contain some or all of the evidence

described in the warrant and Attachment B, and would authorize a later review of the device or

information consistent with the warrant. The later review may require techniques, including

computer-assisted scans of the entire device that might expose many parts of a hard drive to

human inspection in order to determine whether it contains material subject to seizure and search

under the warrant.




PAGE 30 -Affidavit Of Nathan A. Tobey
                   Case 3:19-mc-00879       Document 1       Filed 10/21/19      Page 32 of 40
•,




             54.      The initial examination of the digital device will be performed within a reasonable

     amount of time not to exceed 120 days from the date of execution of the warrant. If the

     government needs additional time to conduct this review, it may seek an extension of the time

     period from the Court within the original 120-day period from the date of execution of the

     warrant. The government shall complete this review within 180 days of the date of execution of

     the warrant. If the government needs additional time to complete this review, it may seek an

     extension of that time period from the Court.

             55.      If, at the conclusion of the examination, law enforcement personnel determine

     that particular files or file folders on the digital device do not contain any data falling within the

     scope of the warrant, they will not search or examine those files or folders further without

     authorization from the Court. Law enforcement personnel may continue to examine files or data

     falling within the purview of the warrant, as well as data within the operating system, file

     system, software application, etc., relating to files or data that fall within the scope of the

     warrant, through the conclusion of the case.

            56.       If an examination is conducted, and the digital device does not contain any data

     falling within the ambit of the warrant, the government will return the digital device to its owner

     within a reasonable period of time following the search and will seal any image of the digital

     device, absent further authorization from the Court.

            57.       The government may retain any digital device containing contraband or evidence,

     fruits, or instrumentalities of the offenses described above and in Attachment B, or to commence

     forfeiture proceedings against the device and/or the data contained therein.




     PAGE 31-Affidavit Of Nathan A. Tobey
                   Case 3:19-mc-00879      Document 1        Filed 10/21/19    Page 33 of 40
..

             58.      The government will retain a forensic image of the digital device for a number of

     reasons, including proving the authenticity of evidence to be used at trial, responding to

     questions regarding the corruption of data, establishing the chain of custody of data, refuting

     claims of fabricating, tampering with, or destroying data, and addressing potential exculpatory

     evidence claims where, for example, a defendant claims that the government avoided its

     obligations by destroying data or returning it to a third party.

            59.       The government has not made any prior efforts in other judicial fora to obtain the

     evidence sought under the warrant.

                                                  Conclusion

            60.       Based on the foregoing information, I have probable cause to believe that

     contraband and evidence, fruits, and instrumentalities of violations of 18 U.S.C. §§ 2251(a),

     2252A(a)(2), and 2252A(a)(5)(B), as set forth herein and in Attachment B, are currently on

     SCOTT LA WRENCE' s person and in areas of his residence (including storage areas), described

     in Attachment A, to which he has access or over which he exercises dominion or control. I

     therefore respectfully request that the Court issue a warrant authorizing searches of SCOTT

     LA WRENCE' s person and areas of his residence for the items described above and in

     Attachment B, and authorizing the seizure and examination of any such items found.

     Ill

     Ill

     Ill




     PAGE 32 -Affidavit Of Nathan A. Tobey
                   Case 3:19-mc-00879      Document 1      Filed 10/21/19      Page 34 of 40
..

            61 .     This affidavit, the accompanying application, and the requested search warrant

     were reviewed by Assistant United States Attorney Gary Sussman prior to being submitted to the

     Court. AUSA Sussman informed me that in his opinion, the affidavit and application are legally

     and factually sufficient to establish probable cause to support the issuance of the requested

     warrant.



                                                          NATHAN A. TOBEY
                                                          Task Force Officer
                                                          Federal Bureau of Investigation

            Subscribed and sworn to before me this   d\         day of October 2019.



                                                          HO~~)~et               RUSSO
                                                          United States Magistrate Judge




     PAGE 33 - Affidavit Of Nathan A. Tobey
                 Case 3:19-mc-00879        Document 1      Filed 10/21/19    Page 35 of 40
..
                                            ATTACHMENT A

                                   Description of Person to be Searched

              SCOTT ANDREW LAWRENCE, a 55 year old Caucasian male, date of birth

     XX!XX/1964, standing approximately 5' 9" tall, weighing approximately 210 pounds.

                                  Description of Location to be Searched

                     The Premises Located at 8687 SE Ellis Street, Portland, Oregon 97266
              A cream colored multi-level home located on the northwest comer of SE Ellis Street and
     SE 87 th A venue. The house has white trim with maroon shutters. The front door is white. The
     numbers "8687" are affixed in two places - next to the front door, and on the south side of the
     house.
              This warrant authorizes searches of common areas of the residence (the kitchen, dining
     room, living room, bathroom, and the like), and any areas of the premises (including storage
     areas) accessed by or accessible to SCOTT ANDREW LAWRENCE, and any areas under his
     dominion or control.
                 Case 3:19-mc-00879       Document 1       Filed 10/21/19      Page 36 of 40
..
                                            ATTACHMENT B

                                             Items to Be Seized

            The following items, records, documents, and materials that constitute or contain

     contraband or evidence, fruits, or instrumentalities of violations of Title 18, United States Code,

     Sections 225 l(a), 2252A(a)(2), and 2252A(a)(5)(B) (production, receipt, distribution, and

     possession of child pornography).

            1.      Items to be searched for, seized, and examined:

                    a.     All records, documents, or materials, including correspondence, pertaining

            to the production, transportation, distribution, receipt, possession of, or accessing with

            intent to view child pornography, as that term is defined in 18 U.S.C. § 2256;

                    b.     All originals and copies of visual depictions of minors engaging in

            sexually explicit conduct as that term is defined in 18 U.S.C. § 2256, including

            photographs, images, and videos, whether in physical or digital form;

                    c.      Computers, storage media, or digital devices, including cellular

            telephones, that are owned by Scott Andrew LA WRENCE, were accessed or used by

            him, or are capable of being used by him to commit the offenses described above, or to

            create, access, or store contraband or evidence, fruits, or instrumentalities of those

            offenses;

                    d.     Evidence of internet usage for the production of, transportation of, receipt

            or distribution of, possession of, or accessing with intent to view child pornography as

            defined in 18 U.S.C. § 2256, including dates and times of usage; IP addresses; and




      Page 1 - Attachment B
            Case 3:19-mc-00879        Document 1       Filed 10/21/19     Page 37 of 40




       screennames, user names, and passwords used to access the internet or any accounts via

       the internet;

                 e.     Communications, including emails, chats, bulletin board posts, and

       comments relating to the production, transportation, distribution, receipt, possession of,

       or accessing with the intent to view child pornography, to children engaged in sexually

       explicit conduct, and/or to a sexual interest in children;

                 f.     All records, documents, or materials naming or identifying minors visually

       depicted while engaging in sexually explicit conduct, as that term is defined in 18 U.S.C.

       § 2256.

       2.        As used in this attachment, the terms "records," "items," "documents," and

"materials" include all of the foregoing items in whatever form and by whatever means they may

have been created or stored, including any form of computer or electronic storage (such as flash

memory or other media that can store data) and any photographic form.

       3.        For any computeF or storage medium whose seizure is otherwise authorized by

this warrant and any computer, storage medium, or digital device that contains, is capable of

containing, or in which is stored records or information that is otherwise called for by this

warrant (hereinafter "Computer"):

                 a.     Evidence of who used, owned, or controlled the Computer at the time the

       things described in this warrant were created, edited, or deleted, such as logs, registry

       entries, configuration files, saved usernames and passwords, documents, browsing

       history, user profiles, email, email contacts, "chat," instant messaging logs, photographs,

       and correspondence.


 Page 2 - Attachment B
        Case 3:19-mc-00879         Document 1      Filed 10/21/19      Page 38 of 40




            b.      Evidence of software that would allow others to control the Computer,

     such as viruses, Trojan horses, and other forms of malicious software, as well as evidence

     of the presence or absence of security software designed to detect malicious software.

            c.      Evidence of the lack of such malicious software.

            d.      Evidence indicating how and when the Computer was accessed or used to

     determine the chronological context of computer access, use, and events relating to the

     crime under investigation and to the Computer user.

            e.      Evidence indicating the Computer user' s state of mind as it relates to the

     crime under investigation.

            f.      Evidence of the attachment to the Computer of other storage devices or

     similar containers for electronic evidence.

            g.      Evidence of counter-forensic programs (and associated data) that are

     designed to eliminate data from the Computer.

            h.      Evidence of the times the Computer was used.

            1.      Passwords, encryption keys, and other access devices that may be

     necessary to access the Computer.

            J.      Documentation and manuals that may be necessary to access the

     Computer or to conduct a forensic examination of the Computer.

            k.      Records of or information about Internet Protocol addresses used by the

     Computer.

            1.      Records of or information about the Computer' s Internet activity,.

     including firewall logs, caches, browser history and cookies, "bookmarked" or "favorite"


Page 3 - Attachment B
                      Case 3:19-mc-00879       Document 1       Filed 10/21/19     Page 39 of 40

t>   •


                web pages, search terms that the user entered into any Internet search engine, and records

                of user-typed web addresses.

                         m.     Contextual information necessary to understand the evidence described in

                this attachment.

                         n.     Routers, modems, and network equipment used to connect computers to

                the Internet.

                                                 Search Procedure

                 4.      The search for data capable of being read, stored, or interpreted by a computer or

         storage device may require authorities to empfoy techniques, including imaging any computer or

         storage media and computer-assisted scans and searches of the computers and storage media, that

         might expose many parts of the computer to human inspection in order to determine whether it

         constitutes evidence as described by the warrant.

                5.       The initial examination of the computer and storage media will be performed

         within a reasonable amount of time not to exceed 120 days from the date of execution of the

         warrant. If the government needs additional time to conduct this review, it may seek an

         extension of the time period from the Court within the original 120-day period from the date of

         execution of the warrant. The government shall complete this review within 180 days of the date

         of execution of the warrant. If the government needs additional time to complete this review, it

         may seek an extension of the time period from the Court.

                6.      If, at the conclusion of the examination, law enforcement personnel determine

         that particular files or file folders on the computer and storage media do not contain any data

         falling within the scope of the warrant, they will not search or examine those files or folders


          Page 4 - Attachment B
            Case 3:19-mc-00879         Document 1       Filed 10/21/19         Page 40 of 40




further without authorization from the Court. Law enforcement personnel may continue to

examine files or data falling within the purview of the warrant, as well as data within the

operating system, file system, software application, etc., relating to files or data that fall within

the scope of the warrant, through the conclusion of the case.

       7.      If an examination is conducted and the computer and storage media do not

contain any data falling within the ambit of the warrant, the government will return the computer

and storage media to its owner within a reasonable period of time following the search and will

seal any image of the computer and storage media, absent further authorization from the Court.

       8.      The government may retain any digital device containing contraband or evidence,

fruits, or instrumentalities of the offense described herein, or to commence forfeiture proceedings

against the computer and storage media and/or the data contained therein.

       9.      The government will retain a forensic image of the computer and storage media

for a number of reasons, including proving the authenticity of evidence to be used at trial,

responding to questions regarding the corruption of data, establishing the chain of custody of

data, refuting claims of fabricating, tampering with, or destroying data, and addressing potential

exculpatory evidence claims where, for example, a defendant claims that the government

avoided its obligations by destroying data or returning it to a third party.




 Page 5 - Attachment B
